DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: a compound having a structure represented by Formula (1) wherein:
	- X and Y in Formula (1) form one selected from the follow groups: 
		(i) an ethylene linker; 
		(ii) a cyclohexyl ring; 
		(ii) other than (i) and (ii) wherein X is selected from:
			(a) a carbon atom;
			(b) a nitrogen atom; 
			(c) an oxygen atom; or 
			(d) a silicon atom 
		and Y is selected from:
			(a) a carbon atom;
			(b) a nitrogen atom; 
			(c) an oxygen atom; or 
			(d) a silicon atom 
	- D in Formula (1) is selected from:
		(i) a carbazole ring or an indolocarbazole ring (the individual group need not be specified);

		(iii) an acridan ring; and
		(iv) an indoloindole ring;
	- A in Formula (1) is selected from
		(i) a pyridine ring, a pyrimidine ring, or a triazine ring (the individual group need not be specified);
		(ii) a dibenzofuran ring, an azadibenzofuran ring, or a diazadibenzofuran ring (the individual group need not be specified);
		(iii) a carboline ring or a carbazole ring (the individual group need not be specified);
		(iv) a benzene ring containing at least one selected from a cyano group, a trifluoromethyl group, and a halogen atom (the individual group need not be specified); and
	- the compound having a structure represented by Formula (1) forms one selected from:
	(i) an intramolecular exciplex;  and
	(ii) an intermolecular exciplex.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant is required to select: X and Y as one of (i)–(iii), wherein if (iii) is selected, X must be selected as one of (a)–(d) and Y must be selected as one of (a)–(d); D as one of (i)–(iv); A as one of (i)–(iv); and whether the compound forms (i) an intramolecular exciplex or (ii) an intermolecular exciplex.  The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the claims 1 and 18.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.
	The species lack unity of invention because even though the inventions of these groups require the technical feature of a structure represented by Formula (1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of B. MILIAN-MEDINA, et al; Computational design of low singlet-triplet gap all-organic molecules for OLED application; Organic Electronics; Vol. 13; 2012; pps. 985-991 ("Milián-Medina").
	Milián-Medina discloses compound 4c2 having the structure of 
    PNG
    media_image1.png
    219
    178
    media_image1.png
    Greyscale
wherein n = 2 (Table 2; page 988 second column, second paragraph, line 3).  Compound 4c2 is a compound of the claimed Formula (1): wherein D and A each represent a substituent (Cz and T2P, respectively); and X and Y each represent a carbon atom; Cz has a higher HOMO level than T2P, and T2P has a lower LUMO level than Cz (Table 2); and D has 3 ring structures condensed to each other.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786